Exhibit 10.1

FIRST AMENDMENT TO FACILITY AGREEMENT

THIS FIRST AMENDMENT TO FACILITY AGREEMENT (this “Amendment”), effective as of
June 28, 2012, amends and restates Exhibit D-2 to that certain Facility
Agreement (the “Facility Agreement”) between MAKO Surgical Corp., a Delaware
corporation (the “Borrower”), and Deerfield Private Design Fund II, L.P. and
Deerfield Private Design International II, L.P. (collectively, the “Lenders”).

WHEREAS, the Company and the Lenders desire to amend and restate Exhibit D-2 to
the Facility Agreement as provided herein.

 

In consideration of the premises and mutual covenants contained herein and in
the Facility Agreement, the undersigned hereby agree as follows:

 

1.    Exhibit D-2. Exhibit D-2 of the Facility Agreement shall be amended and
restated in the form set forth on Exhibit A to this Amendment.

 

2.    Effect on the Facility Agreement. Except as amended herein, the Facility
Agreement shall continue in full force and effect as originally executed and
delivered. Any reference in the Facility Agreement to “this Agreement,”
“hereunder,” hereof,” “herein,” or words of like import referring to such
agreement shall refer to the Facility Agreement as amended by this Amendment.

 

3.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof other than Sections 5 1401 and 5 1402 of
the General Obligations Law of such State.

 

4.    Counterparts. This Amendment may be executed on separate counterparts that
may be transmitted via an email .pdf file or facsimile, each of which, when so
executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Amendment to
be duly executed as of the date first above written.

BORROWER:         MAKO SURGICAL CORP.         By: /s/ Maurice R. Ferré   Name: 
Maurice R. Ferré   Title: President and Chief Executive Officer              
LENDER:         DEERFIELD PRIVATE DESIGN FUND II, L.P.        

By:

By:

Deerfield Capital, L.P., General Partner

J. E. Flynn Capital LLC, General Partner

        By:  /s/ James E. Flynn   Name:  James E. Flynn   Title: President      
        LENDER:         DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.        

By:

By:

Deerfield Capital, L.P., General Partner
J. E. Flynn Capital LLC, General Partner         By:  /s/ James E. Flynn  
Name:  James E. Flynn   Title: President  

 

 

 

Signature Page to First Amendment to Facility Agreement



 

 

EXHIBIT A

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

Warrant to Purchase

                     shares Warrant Number 

Warrant to Purchase Common Stock
of
MAKO Surgical Corp.

THIS CERTIFIES that ____________ or any subsequent holder hereof (“Holder”) has
the right to purchase from MAKO Surgical Corp., a Delaware corporation, (the
“Company”), ________ (______) fully paid and nonassessable shares of the
Company’s common stock, $0.001 par value per share (“Common Stock”), subject to
adjustment as provided herein, at a price equal to the Exercise Price as defined
in Section 3 below, at any time during the Term (as defined below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

1. Date of Issuance and Term.

This Warrant shall be deemed to be issued on ______ (“Date of Issuance”). The
term of this Warrant begins on the Date of Issuance and ends at 5:00 p.m., New
York City time, on the date that is seven (7) years after the Date of Issuance
(the “Term”). This Warrant was issued in conjunction with that certain Facility
Agreement (the “Facility Agreement”) and the Registration Rights Agreement
(“Registration Rights Agreement”) by and between the Company, Holder and
__________, each dated May 7, 2012, entered into in conjunction herewith.

Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of shares of Common Stock
upon exercise of this Warrant to the extent that, upon such exercise, the number
of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of shares of Common Stock then issued and outstanding
(the “9.985% Cap”), provided, however, that the 9.985% Cap shall not apply with
respect to the issuance of shares of Common Stock pursuant to a Cashless Major
Exercise (as defined below) in connection with a Major Transaction (as defined
below) covered by the provisions of Section 5(c)(i)(A)(1) below in which the
Company is not the surviving entity (a “Non-Surviving Change of Control
Transaction”) to the extent that the number of shares beneficially owned by the
Holder and its affiliates in the successor entity immediately following
consummation of such Non-Surviving Change of Control Transaction does not exceed
9.985% of the outstanding common stock of such successor entity and provided,
further, that the 9.985% Cap shall only apply to the extent that the Common
Stock is deemed to constitute an “equity security” pursuant to Rule 13d-1(i)
promulgated under the Exchange Act. For purposes hereof, “group” has the meaning
set forth in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission (the “SEC”), and the percentage held by the
Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.

 

 

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”). With
respect to a Holder of Warrants, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
will be deemed to be an Affiliate of such Holder.

“Holder” means ______ and any transferee or assignee pursuant to the terms of
this Warrant.

2. Exercise.

(a) Manner of Exercise. Beginning on the Date of Issuance and continuing during
the Term, this Warrant may be Exercised as to all or any lesser number of whole
shares of Common Stock covered hereby (the “Warrant Shares” or the “Shares”)
upon surrender of this Warrant, with the Exercise Form attached hereto as
Exhibit A (the “Exercise Form”) duly completed and executed, together with the
full Exercise Price (as defined below, which may be satisfied by a Cash Exercise
or a Cashless Exercise, as each is defined below) for each share of Common Stock
as to which this Warrant is Exercised, at the office of the Company, 2555 Davie
Road, Fort Lauderdale, FL 33317, Phone: (954) 927-2044, Fax: (954) 707-5360,
electronic mail:adminteam@makosurgical.com), or at such other office or agency
as the Company may designate in writing, by overnight mail, with an advance copy
of the Exercise Form sent to the Company by facsimile or electronic mail (such
surrender and payment of the Exercise Price hereinafter called the “Exercise” of
this Warrant).

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall be defined as
the date that the Exercise Form attached hereto as Exhibit A, completed and
executed, is sent by facsimile or electronic mail to the Company, provided that
the original Warrant and Exercise Form are received by the Company and the
Exercise Price is satisfied, each as soon as practicable thereafter but in no
event later than two (2) business days following the date of such facsimile or
electronic mail. Alternatively, the Date of Exercise shall be defined as the
date the original Exercise Form is received by the Company, if Holder has not
sent advance notice by facsimile or electronic mail. Upon delivery of the
Exercise Form to the Company by facsimile, electronic mail or otherwise, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
Exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s Depository Trust Company (“DTC”) account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be; provided,
however, that in the event of a Cashless Major Exercise in respect of a
Non-Surviving Change of Control Transaction, the Holder shall be deemed to have
become the holder of record of the shares issuable upon such exercise
immediately prior to the consummation of such Non-Surviving Change of Control
Transaction.

(c) Delivery of Common Stock Upon Exercise. Within three (3) business days after
the Date of Exercise (but, in the case of a Cash Exercise, within two (2)
business days following the Company’s receipt of the full Exercise Price, if
later) or, in the case of a Cashless Major Exercise or a Cashless Default
Exercise (each as defined in Section 5(c) below), within the period provided in
Section 5(c)(iv) or Section 3(c), as applicable (the “Delivery Period”), the
Company shall issue and deliver (or cause its Transfer Agent to issue and
deliver) in accordance with the terms hereof to or upon the order of the Holder
that number of shares of Common Stock (“Exercise Shares”) for the portion of
this Warrant converted as shall be determined in accordance herewith. Upon the
Exercise of this Warrant or any part hereof, the Company shall, at its own cost
and expense, take all necessary action, including obtaining and delivering an
opinion of counsel, to assure that the Company’s transfer agent (the “Transfer
Agent”) shall issue stock certificates in the name of Holder (or its nominee) or
such other persons as designated by Holder and in such denominations to be
specified at Exercise representing the number of shares of Common Stock issuable
upon such Exercise. The Company warrants that no instructions other than these
instructions have been or will be given to the Transfer Agent and that, unless
waived by the Holder, this Warrant and the Exercise Shares will be free-trading,
and freely transferable, and will not contain a legend restricting the resale or
transferability of the Exercise Shares if the Unrestricted Conditions (as
defined below) are met.

 

4



 

(d) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Exercise Shares by the end of the Delivery Period (a “Delivery
Failure”), the Holder will be entitled to revoke all or part of the relevant
Exercise Form by delivery of a notice to such effect to the Company whereupon
the Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described herein shall be payable through the date notice of revocation
or rescission is given to the Company.

(e) Legends.

(i) Restrictive Legend. The Holder understands that until such time as this
Warrant, the Exercise Shares and the Failure Payment Shares have been registered
under the Securities Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Warrant, the Exercise Shares and the Failure Payment Shares, as
applicable, may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF MAY 7, 2012, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant and the certificates
evidencing the Exercise Shares and the Failure Payment Shares, as applicable,
shall not contain any legend restricting the transfer thereof (including the
legend set forth above in subsection 2(e)(i)): (A) while a registration
statement (including a Registration Statement, as defined in the Registration
Rights Agreement) covering the sale or resale of such security is effective
under the Securities Act, or (B) following any sale of such Warrant, Exercise
Shares and/or Failure Payment Shares pursuant to Rule 144, or (C) if such
Warrant, Exercise Shares and/or Failure Payment Shares are eligible for sale
under Rule 144(b)(1), or (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC) (collectively, the “Unrestricted
Conditions”). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date if required by the
Company’s transfer agent to effect the issuance of the Exercise Shares or the
Failure Payment Shares, as applicable, without a restrictive legend or removal
of the legend hereunder. If the Unrestricted Conditions are met at the time of
issuance of this Warrant, the Exercise Shares or the Failure Payment Shares,
then such Warrant, Exercise Shares or Failure Payment Shares, as applicable,
shall be issued free of all legends. The Company agrees that following the
Effective Date at such time as the Unrestricted Conditions are met or such
legend is otherwise no longer required under this Section 2(e), it will, no
later than three (3) Trading Days following the delivery (the “Unlegended Shares
Delivery Deadline”) by the Holder to the Company or the Transfer Agent of this
Warrant and a certificate representing Exercise Shares and/or Failure Payment
Shares, as applicable, issued with a restrictive legend (such third Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Holder a
certificate (or electronic transfer) representing such shares that is free from
all restrictive and other legends. For purposes hereof, “Effective Date” shall
mean the date that the Registration Statement that the Company is required to
file pursuant to the Registration Rights Agreement has been declared effective
by the SEC.

 

5



 

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that the Holder will sell this Warrant or any Exercise Shares and/or
any Failure Payment Shares, as applicable, pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise, of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock.

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be the Holder of record of
such shares on the Date of Exercise of this Warrant, irrespective of the date of
delivery of the Common Stock purchased upon the Exercise of this Warrant. Prior
to the exercise of this Warrant, nothing in this Warrant shall be construed as
conferring upon Holder any rights as a stockholder of the Company.

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal, or
representing Failure Payment Shares, provided the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer (“FAST”) program,
upon written request of the Holder, the Company shall use its best efforts to
cause its Transfer Agent to electronically transmit the Common Stock issuable
upon Exercise to the Holder by crediting the account of the Holder’s prime
broker with DTC through its Deposit Withdrawal Agent Commission (DWAC) system.
The time periods for delivery and penalties described herein shall apply to the
electronic transmittals described herein. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

(i) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its Transfer Agent to transmit to the Holder a
certificate or certificates, or electronic shares through DWAC, representing the
Exercise Shares pursuant to an Exercise on or before the Delivery Period (other
than a failure caused by any incorrect or incomplete information provided by
Holder to the Company hereunder), and if after such date the Holder is required
by its broker to purchase (in an open market transaction or otherwise) or the
Holder’s brokerage firm otherwise purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Exercise Shares which the Holder
anticipated receiving upon such Exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Exercise Shares that the Company was required to deliver to the Holder
in connection with the Exercise at issue times and (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Exercise Shares for which such Exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its Exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
Exercise to cover the sale of Common Stock with an aggregate sale price giving
rise to such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon Exercise of
the Warrant as required pursuant to the terms hereof.

 

6



 

3. Payment of Warrant Exercise Price for Cash Exercise or Cashless Exercise;
Cashless Major Exercise and Cashless Default Exercise.

(a) Exercise Price. The Exercise Price (“Exercise Price”) shall initially equal
120% of the mean of the Closing Prices (as defined below) of the Common Stock
for each of the five (5) consecutive Trading Days beginning with the first full
Trading Day following receipt by the Lenders of a Disbursement Request (as such
terms are defined in the Facility Agreement), subject to adjustment pursuant to
the terms hereof, including but not limited to Section 5 below. The Company’s
calculation of the Exercise Price shall be deemed to be final and binding upon
the Holder unless, within two (2) business days of receipt of such notice, the
Holder sends a notice by facsimile ((954) 707-5360) to the Company disputing the
calculation of the Exercise Price. If the Holder and the Company are unable to
agree upon the Exercise Price within two (2) business days following the receipt
by the Company of the Holder’s notice disputing the calculation of the exercise
price, then the dispute shall be submitted by the Company to the Company’s
independent outside accountant and resolved in accordance with Section 3(d). As
used herein, the “Closing Price” for the Common Stock as of any date means the
closing trade price (based on regular hours trading) of the Common Stock on
NASDAQ, as reported by Bloomberg or, if NASDAQ is not the principal trading
market for the Common Stock, the closing trade price of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg or, if no last closing trade price is
reported for the Common Stock by Bloomberg, the average of the bid prices of any
market makers for the Common Stock in the over the counter market maintained by
the Financial Industry Regulatory Authority, Inc. or in the “pink sheets” (or
any successor) maintained by the OTC Markets Group, Inc.

Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:

(i) Cash Exercise: The Holder, at its option, may exercise this Warrant in cash,
bank or cashier’s check, wire transfer or through a reduction of an amount of
principal outstanding under any Notes (as defined in the Facility Agreement) in
accordance with Section 2.3 of the Facility Agreement, then held by the Holder
(a “Cash Exercise”); or

(ii) Cashless Exercise: The Holder may exercise this Warrant in a cashless
exercise transaction. In order to effect a Cashless Exercise, the Holder shall
surrender this Warrant at the principal office of the Company together with
notice of cashless election, in which event the Company shall issue Holder a
number of shares of Common Stock computed using the following formula (a
“Cashless Exercise”):

X = Y (A-B)/A

where:    X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(a)(ii), where “Market Price,” as of any date, means the Volume
Weighted Average Price (as defined herein) of the Company’s Common Stock for the
ten (10) consecutive Trading Day period immediately preceding the date in
question.

B = the Exercise Price.

As used herein, “Volume Weighted Average Price” for any security as of any date
means the volume weighted average sale price on The NASDAQ Global Select Market
(“NASDAQ”) as reported by, or based upon data reported by Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereinafter designated by holders of a majority in interest of the Warrants and
the Company (“Bloomberg”) or, if NASDAQ is not the principal trading market for
such security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg or, if no volume weighted average sale price is
reported for such security by Bloomberg, then the last closing trade price of
such security as reported by Bloomberg, or, if no last closing trade price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security that are listed in the over the counter market
by the Financial Industry Regulatory Authority, Inc. or on the “over the
counter” Bulletin Board (or any successor) or in the “pink sheets” (or any
successor) by the OTC Markets Group, Inc. If the Volume Weighted Average Price
cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Warrants being Exercised for which the calculation of the Volume Weighted
Average Price is required in order to determine the Exercise Price of such
Warrants. “Trading Day” shall mean any day on which the Common Stock is traded
for any period on NASDAQ, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

7



 

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Warrant in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon Exercise
of this Warrant in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.

(b) Cashless Major Exercise. To the extent the Holder shall exercise this
Warrant or any portion thereof as a Cashless Major Exercise pursuant to Section
5(c)(i) below, the Holder shall surrender this Warrant at the principal office
of the Company together with the Exercise Form indicating that the Holder is
exercising this Warrant (or such portion thereof) pursuant to a Cashless Major
Exercise, in which event the Company shall issue a number of shares of Common
Stock equal to the Black-Scholes Value (as defined in Section 5(c)(iii) below)
of the Warrant (or such applicable portion being exercised) divided by the
closing price of the Common Stock on the principal securities exchange or other
securities market on which the Common Stock is then traded on the Trading Day
immediately preceding the date on which the applicable Major Transaction is
consummated.

(c) Cashless Default Exercise. To the extent the Holder exercises this Warrant
as a Cashless Default Exercise pursuant to Section 11(b)(i) below, the Holder
shall surrender this Warrant to the principal office of the Company together
with the Exercise Form indicating that the Holder is exercising this Warrant
pursuant to a Cashless Default Exercise, in which event the Company shall, at
the election of the Company, (i) issue to the Holder, within five (5) Trading
Days of the applicable Default Notice, a number of shares of Common Stock (which
shares shall be valued at the Volume Weighted Average Price for the five (5)
Trading Days prior to the applicable Default Notice) equal to the Black-Scholes
value (determined by use of the Black-Scholes Option Pricing Model using the
criteria set forth on Schedule I hereto) of the remaining unexercised portion of
this Warrant on the date of such Default Notice (the “Cashless Default Exercise
Amount”), or (ii) pay the Cashless Default Exercise Amount to the Holder in
cash.

(d) Dispute Resolution. Subject to the provisions of Section 3(a), in the case
of a dispute as to the determination of the closing price or Volume Weighted
Average Price of the Company’s Common Stock or the arithmetic calculation of the
Exercise Price, Market Price or any Major Transaction Warrant Early Termination
Price, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) business days of receipt, or deemed
receipt, of the Exercise Notice or Major Transaction Early Termination Notice,
or other event giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation within two (2) business days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) business days submit via facsimile (i) the disputed determination
of the closing price or the Volume Weighted Average Price of the Company’s
Common Stock to an independent, reputable investment bank selected by the
Company and approved by the Holder, which approval shall not be unreasonably
withheld or (ii) the disputed arithmetic calculation of the Exercise Price,
Market Price or any Major Transaction Warrant Early Termination Price to the
Company’s independent, outside accountant. The Company shall use reasonable
commercial efforts to cause the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than five (5) business days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error, and the Company and the Holder shall
each pay one half of the fees and costs of such investment banker or accountant.

 

8



 

4. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant has registration rights pursuant to the Registration Rights Agreement.

5. Adjustments Upon Certain Events.

(a) Participation. The Holder, as the holder of this Warrant, shall be entitled
to receive such dividends paid and distributions of any kind made to the holders
of Common Stock of the Company to the same extent as if the Holder had Exercised
this Warrant into Common Stock (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(b) Recapitalization or Reclassification. If the Company shall at any time
effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
smaller number of shares, then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Warrant shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such stock split, payment of stock dividend, recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).

(c) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction (as defined below)
occurs, then (1) in the case of a Major Transaction covered by the provisions of
Section 5(c)(i)(A) below in which the Company is not the surviving entity and in
which the consideration consists solely of securities of a Publicly Traded
Successor Entity, as defined below (a “Qualified Change of Control
Transaction”), the Company shall have the right to treat such Major Transaction
as an Assumption, (2) in the case of a Cash-Out Major Transaction, and in the
case of a Mixed Major Transaction to the extent of the percentage of the cash
consideration in the Mixed Major Transaction (determined in accordance with the
definition of a Mixed Major Transaction below), the Holder, at its option, may
require the Company to redeem the Holder’s outstanding Warrants in accordance
with Section 5(c)(iii) below and (3) in the case of all other Major Transactions
(including, without limitation, a Qualified Change of Control Transaction for
which the Company does not make an Assumption Election (as defined below)), and
in the case of a Mixed Major Transaction to the extent of the percentage of the
consideration represented by securities of a Successor Entity in the Mixed Major
Transaction, the Holder shall have the right to exercise this Warrant as a
Cashless Major Exercise. In the event the Holder shall not have exercised any of
its rights under clauses (2) or (3) above within the applicable time periods set
forth herein, then the Major Transaction shall be treated as an Assumption (as
defined below) in accordance with Section 5(c)(ii) below. Notwithstanding
anything herein to the contrary, the Holder may waive its rights under this
Section 5(c) with respect to any Major Transaction in which event none of the
provisions of this Section 5(c) shall apply with respect to such Major
Transaction. In the event of a Major Transaction in which all shares of Common
Stock are cancelled and converted into the right to receive cash and/or
securities of Another Entity (as defined below), then, any portion of this
Warrant that is neither redeemed, assumed or exercised pursuant to the terms of
this Warrant prior to the closing of such Major Transaction, shall automatically
and immediately convert into shares of Common Stock, and shall be deemed to have
been exercised pursuant to a Cashless Exercise, immediately prior to the
consummation of such Major Transaction. Each of the following events shall
constitute a “Major Transaction”.

 

9



 

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or (2) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) a different class or classes of stock
or securities of the Company or another entity (collectively, a “Change of
Control Transaction”);

(B) the sale or transfer in one transaction or a series of related transactions
of (i) all or substantially all of the assets of the Company, or (ii) assets of
the Company for a purchase price equal to more than 50% of the Enterprise Value
(as defined below) of the Company. For purposes of this clause (B), “Enterprise
Value” shall mean (I) the product of (x) the number of issued and outstanding
shares of Common Stock on the date the Company delivers the Major Transaction
Notice (defined below) multiplied by (y) the per share closing price of the
Common Stock on such date plus (II) the amount of the Company’s debt as shown on
the latest financial statements filed with the SEC (the “Current Financial
Statements”) less (III) the amount of cash and cash equivalents of the Company
as shown on the Current Financial Statements;

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred; or

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) of the Company.

(ii) Assumption. The Company shall not enter into or be party to a Major
Transaction that is to be treated as an Assumption pursuant to Section 5(c)(i),
unless (A) the successor entity resulting from such Major Transaction (in each
case, a “Successor Entity”), assumes in writing all of the obligations of the
Company under this Warrant, the Facility Agreement (but only if there will be an
outstanding balance under the Facility Agreement immediately following the
closing of the Major Transaction) and the Registration Rights Agreement  in
accordance with the provisions of this Section (ii) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder prior to such Major Transaction (not to be unreasonably
withheld or delayed), including agreements to deliver to each holder of Warrants
in exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Warrants,
including, without limitation, representing the appropriate number of shares of
the Successor Entity, having similar exercise rights as the Warrants (including
but not limited to a similar Exercise Price and similar Exercise Price
adjustment provisions based on the price per share or conversion ratio to be
received by the holders of Common Stock in the Major Transaction) and similar
registration rights as provided by the Registration Rights Agreement, reasonably
satisfactory to the Holder and (B) the Successor Entity is a Public Successor
Entity. Upon the occurrence of any Major Transaction, any Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Major Transaction, the provisions of this Warrant and the Registration Rights
Agreement referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Major Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise or redemption of this
Warrant at any time after the consummation of the Major Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property)
issuable upon the exercise of the Warrants prior to such Major Transaction, such
shares of publicly traded common stock (or their equivalent) of the Successor
Entity, as adjusted in accordance with the provisions of this Warrant. The
provisions of this Section shall apply similarly and equally to successive Major
Transactions and shall be applied without regard to any limitations on the
exercise of this Warrant other than any applicable beneficial ownership
limitations. Any assumption of Company obligations under this paragraph shall be
referred to herein as an “Assumption.”

 

10



 

(iii) Notice; Major Transaction Early Termination Right; Notice of Cashless
Major Exercise. At least thirty (30) days prior to the consummation of any Major
Transaction, but, in any event, within five (5) Business Days following the
first to occur of (x) the date of the public announcement of such Major
Transaction if such announcement is made before 4:00 p.m., New York City time,
or (y) the day following the public announcement of such Major Transaction if
such announcement is made on and after 4:00 p.m., New York City time, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Major Transaction Notice”). The Major Transaction Notice with
respect to a Qualified Change of Control Transaction shall also state whether
the Company is electing to treat such Major Transaction as an Assumption (an
“Assumption Election”). At any time during the period beginning after the
Holder’s receipt of a Major Transaction Notice and ending five (5) Trading Days
prior to the consummation of such Major Transaction (the “Early Termination
Period”), the Holder may require the Company to redeem (an “Early Termination
Upon Major Transaction”) all or any portion of this Warrant not treated as an
Assumption and not eligible to be treated as a Cashless Major Exercise (without
taking into consideration the 9.985% Cap) by delivering written notice thereof
(“Major Transaction Early Termination Notice”) to the Company, which Major
Transaction Early Termination Notice shall indicate the portion of this Warrant,
measured by the number of Shares then subject to this Warrant (the “Early
Termination Principal Amount”) of the Warrant that the Holder is electing to
have redeemed. The portion of this Warrant subject to early termination pursuant
to this Section 5(c)(iii) (the “Redeemable Shares”), shall be redeemed by the
Company at a price (the “Major Transaction Warrant Early Termination Price”)
payable in cash equal to the “Black Scholes Value” of the Redeemable Shares
determined by use of the Black Scholes Option Pricing Model using the criteria
set forth in Schedule 1 hereto (the “Black Scholes Value”). In the event the
Major Transaction Notice relating to a Qualified Change of Control Transaction
includes an Assumption Election, the Holder shall send written notice to the
Company within the Early Termination Period if the Holder elects to waive this
Section 5(c) in its entirety in which event no Assumption shall occur.

To the extent the Holder shall elect to effect a Cashless Major Exercise in
respect of a Major Transaction, the Holder shall deliver its exercise notice in
accordance with Section 3(b), within the Early Termination Period.

(iv) Escrow; Payment of Major Transaction Warrant Early Termination Price.
Following the receipt of a Major Transaction Early Termination Notice or a
Cashless Major Exercise from the Holder, the Company shall not effect a Major
Transaction that is being treated as an early termination or is eligible to be
treated as a Cashless Major Exercise unless either (a) it obtains the written
agreement of the Successor Entity that payment of the Major Transaction Warrant
Early Termination Price and/or issuance of the applicable Exercise Shares shall
be made to the Holder prior to consummation of such Major Transaction and such
issuance or payment shall be a condition precedent to consummation of such Major
Transaction or (b) it shall first place into an escrow account with an
independent escrow agent, at least three (3) business days prior to the closing
date of the Major Transaction (the “Major Transaction Escrow Deadline”), an
amount in shares of Common Stock or cash, as applicable, equal to the Major
Transaction Warrant Early Termination Price and/or applicable Exercise Shares.
Concurrently upon closing of such Major Transaction, the Company shall pay or
shall instruct the escrow agent to pay the Major Transaction Warrant Early
Termination Price and/or to deliver the applicable Exercise Shares to the
Holder. For purposes of determining the amount required to be placed in escrow
pursuant to the provisions of this subsection (iv) and without affecting the
amount of the actual Major Transaction Warrant Early Termination Price and/or
applicable Exercise Shares, the calculation of the price referred to in clause
(1) of the first column of Schedule 1 hereto with respect to Stock Price shall
be determined based on the Closing Market Price (as defined on Schedule I) of
the Common Stock on the Trading Day immediately preceding the date that the
funds and/or applicable Exercise Shares, as applicable, are deposited with the
escrow agent.

(v) Injunction. Following the receipt of a Major Transaction Early Termination
Notice or notice of a Cashless Major Exercise from the Holder, in the event that
the Company attempts to consummate a Major Transaction without either (1)
placing the Major Transaction Warrant Early Termination Price or applicable
Exercise Shares, as applicable, in escrow in accordance with subsection (iv)
above, (2) payment of the Major Transaction Warrant Early Termination Price or
issuance of the applicable Exercise Shares, as applicable, to the Holder prior
to consummation of such Major Transaction or (3) obtaining the written agreement
of the Successor Entity described in subsection (iv) above, the Holder shall
have the right to apply for an injunction in any state or federal courts sitting
in the City of New York, borough of Manhattan to prevent the closing of such
Major Transaction until the Major Transaction Warrant Early Termination Price is
paid to the Holder, in full or the applicable Exercise Shares are delivered or
deposited in escrow, as applicable.

 

11



 

An early termination required by this Section 5(c) shall have priority to
payments to holders of Common Stock in connection with a Major Transaction, and
to the extent an early termination required by this Section 5(c) is deemed or
determined by a court of competent jurisdiction to be prepayments of the Warrant
by the Company, such early termination shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 5, until
the Major Transaction Warrant Early Termination Price is paid in full, this
Warrant may be exercised, in whole or in part, by the Holder into shares of
Common Stock, or in the event the Exercise Date is after the consummation of the
Major Transaction, shares of publicly traded common stock (or their equivalent)
of the Successor Entity pursuant to Section 5(c). The parties hereto agree that
in the event of the early termination of any portion of the Warrant under this
Section 5(c), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any premium due under this Section 5(c) is intended
by the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

For purposes hereof:

“Another Entity” shall mean an entity in which the holders of a majority of the
shares of Common Stock of the Company immediately prior to the consummation of a
Major Transaction do not hold a majority of the equity securities in such
entity.

“Cash-Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

“Cashless Default Exercise” shall mean an exercise of this Warrant as a
“Cashless Default Exercise” in accordance with Section 3(c) and 11(b) hereof.

“Cashless Major Exercise” shall mean an exercise of this Warrant or portion
thereof as a “Cashless Major Exercise” in accordance with Section 3(b) and
5(c)(i) hereof.

“Eligible Market” means the over the counter Bulletin Board, the New York Stock
Exchange, Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market or the NYSE Alternext U.S.

“Mixed Major Transaction” means a Major Transaction in which the consideration
payable to the stockholders of the Company consists partially of cash and
partially of securities of a Successor Entity. If the Successor Entity is a
Publicly Traded Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be equal to the percentage that the
value of the aggregate anticipated number of shares of the Publicly Traded
Successor Entity to be issued to holders of Common Stock of the Company
represents in comparison to the aggregate value of all consideration, including
cash consideration, in such Mixed Major Transaction, as such values are set
forth in any definitive agreement for the Mixed Major Transaction that has been
executed at the time of the first public announcement of the Major Transaction
or, if no such value is determinable from such definitive agreement, based on
the closing market price for shares of the Publicly Traded Successor Entity on
its principal securities exchange on the Trading Day preceding the first public
announcement of the Mixed Major Transaction. If the Successor Entity is a
Private Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be determined in good-faith by the
Company's Board of Directors

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Private Successor Entity” means a Successor Entity that is not a Publicly
Traded Successor Entity.

12



 

“Publicly Traded Successor Entity” means a Successor Entity that is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market (as defined above).

“Successor Entity” means any Person purchasing the Company’s assets or Common
Stock, or any successor entity resulting from such Major Transaction, or if the
Warrant is to be exercisable for shares of capital stock of its Parent Entity
(as defined above), its Parent Entity.

(d) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection. No adjustment
made pursuant to any provision of this Section 5 shall have the net effect of
increasing the Exercise Price in relation to the split adjusted and distribution
adjusted price of the Common Stock.

(e) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

(f) Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to
the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (an “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(f), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holder would be
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether the Holder accurately refers to the adjusted
Exercise Price in the Exercise Form.

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher whole number of shares.

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”) (based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under this Section 7, in the case of an
insufficient number of authorized shares, and using its best efforts to obtain
stockholder approval of an increase in such authorized number of shares. The
Company covenants and agrees that upon the Exercise of this Warrant, all shares
of Common Stock issuable upon such Exercise shall be duly and validly issued,
fully paid and nonassessable and not subject to preemptive rights, rights of
first refusal or similar rights of any Person.

 

13



 

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D and exempt from state registration or qualification under
applicable state laws. None of the Warrant, the Exercise Shares or Failure
Payment Shares may be pledged, transferred, sold or assigned except pursuant to
an effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws including, without
limitation, a so-called “4(1) and a half” transaction.

(b) Assignment. Subject to Section 8(a), the Holder may sell, transfer, assign,
pledge, or otherwise dispose of this Warrant, in whole or in part. Holder shall
deliver a written notice to Company, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the
Warrant shall be assigned and the respective number of warrants to be assigned
to each assignee. The Company shall effect the assignment within three (3)
business days (the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Warrant or Warrants of like tenor and terms
for the appropriate number of shares. This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder. For avoidance of doubt, in the event Holder
notifies the Company that such sale or transfer is a so called “4(1) and half”
transaction, the parties hereto agree that a legal opinion from outside counsel
for the Holder delivered to counsel for the Company substantially in the form
attached hereto as Exhibit C shall be the only requirement to satisfy an
exemption from registration under the Securities Act to effectuate such “4(1)
and half” transaction.

9. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be reasonably required to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (i) shall
not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

10. Events of Failure; Definition of Black Scholes Value.

(a) Definition.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use its best efforts to deliver Exercise
Shares to the Holder within any applicable Delivery Period (other than due to
the limitation contained in the proviso in the second paragraph of Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its best efforts to issue
this Warrant and/or Exercise Shares without a restrictive legend, or fails to
use it best efforts to remove a restrictive legend, when and as required under
Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its best efforts to
deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

 

14



 

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, (B) the Company
fails to use its reasonable commercial efforts to obtain effectiveness with the
SEC, prior to the Registration Deadline (as defined in the Registration Rights
Agreement), and if such Registration Statement is not so filed prior to the
Registration Deadline, as soon as possible thereafter, of any Registration
Statement (as defined in the Registration Rights Agreement) that are required to
be filed pursuant to Section 2(a) of the Registration Rights Agreement, or fails
to use reasonable commercial efforts to keep such Registration Statement current
and effective as required in Section 3 of the Registration Rights Agreement, (C)
The Company fails to file any additional Registration Statements required to be
filed pursuant to Section 2(a)(ii) of the Registration Rights Agreement on or
before the Additional Filing Deadline or fails to use its reasonable commercial
efforts to cause such new Registration Statement to become effective on or
before the Additional Registration Deadline, and if such effectiveness does not
occur within such period, as soon as possible thereafter, (D) the Company fails
to file any amendment to any Registration Statement, or any additional
Registration Statement required to be filed pursuant to Section 3(b) of the
Registration Rights Agreement within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its reasonable commercial efforts to cause such amendment and/or
new Registration Statement to become effective within sixty (60) days of the
applicable Registration Trigger Date, and, if such effectiveness does not occur
within such period, as soon as possible thereafter, (E) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company’s failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company’s failure to file and, use reasonable
commercial efforts to obtain effectiveness with the SEC of an additional
Registration Statement or amended Registration Statement required pursuant to
Sections 2(a)(ii) or 3(b) of the Registration Rights Agreement, as applicable,
or otherwise), and (F) the Company fails to provide a commercially reasonable
written response to any comments to any Registration Statement submitted by the
SEC within twenty (20) days of the date that such SEC comments are received by
the Company.

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to the
Holder. In the event that any Event of Failure occurs, as compensation to the
Holder for such loss, the Company agrees to pay (as liquidated damages and not
as a penalty) to the Holder an amount (“Failure Payments”) payable, at the
Company’s option, either (i) in cash or (ii) in shares of Common Stock that are
valued for these purposes at the Volume Weighted Average Price on the date of
such calculation (“Failure Payment Shares”), in each case equal to 15% per annum
(or the maximum rate permitted by applicable law, whichever is less) of the
Black-Scholes value (as determined below) of the remaining unexercised portion
of this Warrant on the date of such Event of Failure (as recalculated on the
first business day of each month thereafter for as long as Failure Payments
shall continue to accrue), which shall accrue daily from the date of such Event
of Failure until the Event of Failure is cured, accruing daily and compounded
monthly, provided, however, the Holder shall only receive up to such amount of
shares of Common Stock in respect of Failure Payments such that Holder and any
other persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) shall not
collectively beneficially own greater than 9.985% of the total number of shares
of Common Stock of the Company then issued and outstanding. For purposes of
clarification, it is agreed and understood that Failure Payments shall continue
to accrue following any Event of Default until the applicable Default Amount is
paid in full.

Notwithstanding the above, (1) in the event that the Company (i) has, by the
Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering the number of shares required by the Registration Rights Agreement, and
(ii) has responded in writing to any comments to the Registration Statement that
the Company has received from the SEC, within seven (7) Business Days of such
receipt, and nevertheless the SEC has not declared effective a Registration
Statement covering the full number of Warrant Shares issuable upon exercise of
the Warrants by the Registration Deadline (as defined in the Registration Rights
Agreement) then, the Failure Payments attributable to such late Registration
Effectiveness shall be reduced from 15% per annum to 12% (calculated as set
forth above) and (2) in no event shall the aggregate Failure Payments
attributable solely to the failure by the SEC to declare a Registration
Statement effective exceed 10% of the Black-Scholes value of the Warrant. The
Company shall satisfy any Failure Payments under this Section pursuant to
Section 10(c) below. Failure Payments are in addition to any Shares that the
Holder is entitled to receive upon Exercise of this Warrant.

 

15



 

For purposes hereof, the “Black-Scholes” value of a Warrant shall be determined
by use of the Black Scholes Option Pricing Model using the criteria set forth on
Schedule 1 hereto.

(c) Payment of Accrued Failure Payments. The Failure Payment Shares representing
accrued Failure Payments for each Event of Failure shall be issued and delivered
on or before the fifth (5th) business day of each month following a month in
which Failure Payments accrued and shall be the sole measure of damages for the
Event of Failure to which the Failure Payments relate. Nothing herein shall
limit the Holder’s right to pursue a claim for specific performance and/or
injunctive relief. Notwithstanding the above, if a particular Event of Failure
results in an Event of Default pursuant to Section 11 hereof, then the Failure
Payment, for that Event of Failure only, shall be considered to have been
satisfied upon payment to the Holder of an amount equal to the greater of
(i) the Failure Payment, or (ii) the Default Amount, payable in accordance with
Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

11. Default.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by the Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than
forty-five (45) days (or sixty (60) days in the case where the Company (i) has,
by the Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering the number of shares required by the Registration Rights Agreement, and
(ii) has responded in writing to any comments to the Registration Statement that
the Company has received from the SEC, within seven (7) Business Days of such
receipt, and nevertheless the SEC has not declared effective a Registration
Statement covering the Shares by the Registration Deadline (as defined in the
Registration Rights Agreement)), and such Registration Failure relates solely to
the Company’s failure to have the Registration Statement declared effective by
the Registration Deadline (as defined in the Registration Rights Agreement) and
with respect to a Registration Failure provided in clause (E) of the definition
of “Registration Failure”, such Registration Failure occurs and remains uncured
for a period of more than forty-five (45) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, the Company announces or states in writing that it will not honor its
obligations to issue shares of Common Stock to the Holder upon Exercise by the
Holder of the Exercise rights of the Holder in accordance with the terms of this
Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days; and

(iv) Corporate Existence; Major Transaction. (A) The Company has failed to
either (1) place the Major Transaction Warrant Early Termination Price or the
Exercise Shares issuable upon exercise of a Cashless Major Exercise, as the case
may be, into escrow or (2) obtain the written agreement of the Successor Entity
as described in Section 5(c)(iv), or the Company has failed to instruct the
escrow agent to release such amount or such shares, as the case may be, to the
Holder pursuant to Section 5(c)(iv), or (B) with respect to a Major Transaction
that is to be treated as an Assumption under the terms hereof, the Company has
failed to meet the Assumption requirements of Section 5(c)(ii).

 

16



 

(b) Mandatory Early Termination.

(i) Mandatory Early Termination Amount; Cashless Default Exercise. If any Events
of Default shall occur then, unless waived by the Holder, upon the occurrence
and during the continuation of any Event of Default, at the option of the
Holder, such option exercisable through the delivery of written notice to the
Company by such Holder (the “Default Notice”), the Company shall have the right
to terminate the outstanding amount of this Warrant and pay to the Holder (a
“Mandatory Early Termination”), in full satisfaction of its obligations
hereunder by delivery of a notice to such effect to the Holder within two (2)
Business Days following receipt of the Default Notice, an amount payable in cash
(the “Mandatory Early Termination Amount” or the “Default Amount”) equal to the
Black-Scholes value (as determined in accordance with Section 10(b)) of the
remaining unexercised portion of this Warrant on the date of such Default
Notice. In the event the Company does not exercise its right to consummate a
Mandatory Early Termination, then the Holder shall have the right to exercise
this Warrant pursuant to a Cashless Default Exercise in accordance with Section
3(c) above.

The Mandatory Early Termination Amount shall be payable within five (5) Business
Days following the date of the applicable Default Notice.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Early Termination shall
give rise to liquidated damages and not penalties. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred by the
Holder is incapable or is difficult to precisely estimate, (ii) the amounts
specified bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by the Holder, and
(iii) the parties are sophisticated business parties and have been represented
by sophisticated and able legal and financial counsel and negotiated this
Agreement at arm’s length.

(c) Posting Of Bond. In the event that any Event of Default occurs hereunder,
the Company may not raise as a legal defense (in any Lawsuit, as defined below,
or otherwise) or justification to such Event of Default any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, unless the Company has posted a surety bond (a “Surety
Bond”) for the benefit of such Holder in the amount of 130% of the aggregate
Surety Bond Value (as defined below) of all of the Holder’s Warrants (the “Bond
Amount”), which Surety Bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to such
Holder to the extent Holder obtains judgment.

For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of this
Warrant, the Facility Agreement and the Registration Rights Agreement.

“Surety Bond Value,” for the Warrants shall mean 130% of the of the
Black-Scholes value of the remaining unexercised portion of this Warrant on the
Trading Day immediately preceding the date that such bond goes into effect).

(d) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement and the
Registration Rights Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the right of the Holder to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

17



 

12. Reserved.

13. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

14. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

15. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

16. Notice or Demands.

Except as otherwise provided herein, notices or demands pursuant to this Warrant
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight delivery with a nationally recognized overnight
courier service or certified or registered mail, return receipt requested,
postage prepaid, and addressed, until another address is designated in writing
by the Company, to the address set forth in Section 2(a) above. Notices or
demands pursuant to this Warrant to be given or made by the Company to or on
Holder shall be sufficiently given or made if sent by overnight delivery with a
nationally recognized overnight courier service or certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.

17. Limitation on Issuance of Common Stock.

Notwithstanding anything herein to the contrary, the maximum number of shares of
Common Stock issued or issuable pursuant to this Warrant and all additional
Warrants issued pursuant to Section 2.10 of the Facility Agreement may not
exceed the aggregate number of shares of Common Stock which the Company may
issue upon exercise of the Warrants without violating NASDAQ Rule 5635(d).

[Signature page follows]

18



 

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the _____
day of ______, ____.

  MAKO SURGICAL CORP.                     By:           Print Name:       Title:
 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARRANT

 

 

 

EXHIBIT A

EXERCISE FORM FOR WARRANT

TO: MAKO SURGICAL CORP.

CHECK THE APPLICABLE BOX:

☐

Cash Exercise or Cashless Exercise

The undersigned hereby irrevocably exercises the attached warrant (the
“Warrant”) with respect to shares of Common Stock (the “Common Stock”) of MAKO
Surgical Corp., a Delaware corporation (the “Company”), and, if pursuant to a
Cashless Exercise, herewith makes payment of the Exercise Price with respect to
such shares in full, all in accordance with the conditions and provisions of
said Warrant.

[IF APPLICABLE: The undersigned hereby encloses $____ as payment of the Exercise
Price.]

[IF APPLICABLE: The undersigned hereby agrees to cancel $____ of principal
outstanding under Notes of the Company held by the Holder.]

☐

Cashless Major Exercise

The undersigned hereby irrevocably exercises the Warrant with respect to ____%
of the Warrant currently outstanding pursuant to a Cashless Major Exercise in
accordance with the terms of the Warrant.

☐

Cashless Default Exercise

The undersigned hereby irrevocably exercises the Warrant pursuant to a Cashless
Default Exercise, in accordance with the terms of the Warrant.

 

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and a warrant
representing any unexercised portion hereof be issued, pursuant to the Warrant
in the name of the undersigned and delivered to the undersigned at the address
set forth below.

2. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

Dated: _______________

    

Signature

    

Print Name

    

Address

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder
desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase __________ shares of the Common Stock of MAKO
Surgical Corp., a Delaware corporation, evidenced by the attached Warrant and
does hereby irrevocably constitute and appoint __________ attorney to transfer
the said Warrant on the books of the Company, with full power of substitution in
the premises.

 

Dated:             Signature

 

Fill in for new registration of Warrant:

    Name           Address           Please print name and address of assignee  
(including zip code number)          

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

 

 

 

 

 

EXHIBIT C

FORM OF OPINION

 

______, 20__

[___________]

Re:    MAKO Surgical Corp. (the “Company”)

Dear Sir:

[___________] (“[__________]”) intends to transfer _______ Warrants (the
“Warrants”) of the Company to __________ (“________”) without registration under
the Securities Act of 1933, as amended (the “Securities Act”). In connection
therewith, we have examined and relied upon the truth of representations
contained in an Investor Representation Letter attached hereto and have examined
such other documents and issues of law as we have deemed relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by _______ to ______ may be effected without registration under
the Securities Act, provided, however, that the Warrants to be transferred to
_______ contain a legend restricting its transferability pursuant to the
Securities Act and that transfer of the Warrants is subject to a stop order.

The foregoing opinion is furnished only to ____________ and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,

 

 

 

 

 

 

[FORM OF INVESTOR REPRESENTATION LETTER]

_____, 20__

[_________________]

Gentlemen:

_________ (“___”) has agreed to purchase _________ Warrants (the “Warrants”) of
MAKO Surgical Corp. (the “Company”) from [___________] (“[_________]”). We
understand that the Warrants are “restricted securities.” We represent and
warrant that ______ is a sophisticated institutional investor that would qualify
as an “Accredited Investor” as defined in Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).

________ represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, $0.001 par
value per share underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof. ________ also represents
that the entire legal and beneficial interests of the Warrants and Exercise
Shares _________ is acquiring is being acquired for, and will be held for, its
account only;

2. That the Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Company is to be effected. _______ realizes that the basis for the
exemption may not be present if, notwithstanding its representations, _______
has a present intention of acquiring the securities for a fixed or determinable
period in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. _______
has no such present intention;

3. That the Warrants and the Exercise Shares must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available. ________ recognizes that the Company has no
obligation to register the Warrants, or to comply with any exemption from such
registration;

4. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about Company, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations;

5. That it will not make any disposition of all or any part of the Warrants or
Exercise Shares in any event unless and until:

(i)    The Company shall have received a letter secured by _________ from the
Securities and Exchange Commission stating that no action will be recommended to
the Securities and Exchange Commission with respect to the proposed disposition;

(ii)    There is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement; or

(iii)    _________ shall have notified the Company of the proposed disposition
and, in the case of a sale or transfer in a so called “4(1) and a half”
transaction, shall have furnished counsel to the Company with an opinion of
counsel, reasonably satisfactory to counsel to the Company.



 

 

We acknowledge that the Company will place stop orders with respect to the
Warrants and the Exercise Shares, and if a registration statement is not
effective, the Exercise Shares shall bear the following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF MAY 7, 2012, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

At any time and from time to time after the date hereof, _________ shall,
without further consideration, execute and deliver to [________] or the Company
such other instruments or documents and shall take such other actions as they
may reasonably request to carry out the transactions contemplated hereby.

Very truly yours,

 

 

 

 

 

 

 

 

Schedule 1

Black-Scholes Value

  Calculation Under Section 5(c)(iii) Calculation Under Section 10(b) or 11(b)
Remaining Term Number of calendar days from date of public announcement of the
Major Transaction until the last date on which the Warrant may be exercised.
Number of calendar days from date of the determination until the last date on
which the Warrant may be exercised. Interest Rate A risk-free interest rate
corresponding to the US$ LIBOR/Swap rate for a period equal to the Remaining
Term. A risk-free interest rate corresponding to the US$ LIBOR/Swap rate for a
period equal to the Remaining Term (rounded to the nearest year). Volatility

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 Trading Day periods ending on the next succeeding Trading Day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

Historic volatility of the Company’s stock price for the preceding year ending
on the date of exercise Stock Price The last closing price of the Common Stock
on NASDAQ, or, if that is not the principal trading market for the Common Stock,
such principal market on which the Common Stock is traded or listed, prior to
the consummation of the Major Transaction. The closing price on the date of
exercise or other event requiring calculation. Dividends Zero. Zero. Strike
Price Exercise Price as defined in section 3(a). Exercise Price as defined in
section 3(a).

 

 

 



 